United States Court of Appeals
                      For the First Circuit


No. 15-2245

                           JAMES WALSH,

                       Plaintiff, Appellee,

                                v.

 ZURICH AMERICAN INSURANCE COMPANY, d/b/a ZURICH DIRECT MARKETS,
              d/b/a ZURICH NORTH AMERICA COMMERCIAL,
                d/b/a ZURICH NORTH AMERICA, et al.,

                     Defendants, Appellants.



                           ERRATA SHEET

     The opinion of this Court issued on February 22, 2017 is
amended as follows:

     On page 34, line 3: replace "Igham" with "Ingham."

     On page 37, in the concluding paragraph, line 5, replace
"entitle Walsh" with "give Walsh a right."

     On page 37, in the concluding paragraph, line 9, replace the
periods with commas following "reasonableness" and "193," and add
following "193,": "and, if the jury finds a breach of the covenant
of good faith and fair dealing, the appropriate amount of damages."




                              - 1 -